UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 10-Q þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended January 31, 2010 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 001- 04311 PALL CORPORATION(Exact name of registrant as specified in its charter) New York 11-1541330 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 25 Harbor Park Drive, Port Washington, NY 11050 (Address of principal executive offices) (Zip Code) (516) 484-5400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ The number of shares of the registrant’s common stock outstanding as of March 5, 2010 was 116,911,551. Table of Contents Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited). Condensed Consolidated Balance Sheets as of January 31, 2010 and July 31, 2009. 3 Condensed Consolidated Statements of Earnings for the three and six months ended January 31, 2010 and January 31, 2009. 4 Condensed Consolidated Statements of Cash Flows for the six months ended January 31, 2010 and January 31, 2009. 5 Notes to Condensed Consolidated Financial Statements. 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 35 Item 4 Controls and Procedures. 36 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 37 Item 1A. Risk Factors. 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 38 Item 5. Other Information. 39 Item 6. Exhibits. 40 SIGNATURES 41 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. PALL CORPORATION AND SUBSIDIARIESCONDENSED CONSOLIDATED BALANCE SHEETS(In thousands, except per share data)(Unaudited) Jan. 31, 2010 July 31, 2009 ASSETS Current assets: Cash and cash equivalents $ 441,957 $ 414,011 Accounts receivable 518,296 561,063 Inventories 415,808 413,278 Prepaid expenses 37,245 32,204 Other current assets 156,753 149,894 Total current assets 1,570,059 1,570,450 Property, plant and equipment 688,748 681,658 Goodwill 290,914 282,777 Intangible assets 61,072 63,751 Other non-current assets 232,659 242,176 Total assets $ 2,843,452 $ 2,840,812 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Notes payable $ 41,556 $ 42,371 Accounts payable and other current liabilities 388,058 422,794 Income taxes payable 111,737 137,846 Current portion of long-term debt 101,862 97,432 Dividends payable 18,686 16,947 Total current liabilities 661,899 717,390 Long-term debt, net of current portion 576,265 577,666 Income taxes payable – non-current 132,785 133,919 Deferred taxes and other non-current liabilities 290,665 297,239 Total liabilities 1,661,614 1,726,214 Stockholders’ equity: Common stock, par value $.10 per share 12,796 12,796 Capital in excess of par value 207,335 197,759 Retained earnings 1,313,064 1,237,735 Treasury stock, at cost (360,704 ) (354,274 ) Stock option loans (338 ) (435 ) Accumulated other comprehensive income/(loss): Foreign currency translation 114,451 127,015 Pension liability adjustment (108,977 ) (108,977 ) Unrealized investment gains 4,488 3,423 Unrealized losses on derivatives (277 ) (444 ) 9,685 21,017 Total stockholders’ equity 1,181,838 1,114,598 Total liabilities and stockholders’ equity $ 2,843,452 $ 2,840,812 See accompanying notes to condensed consolidated financial statements. 3 PALL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS(In thousands, except per share data)(Unaudited) Three Months Ended Six Months Ended Jan. 31, 2010 Jan. 31, 2009 Jan. 31, 2010 Jan. 31, 2009 Net sales $ 560,401 $ 543,296 $ 1,107,340 $ 1,121,318 Cost of sales 276,116 286,947 552,857 585,578 Gross profit 284,285 256,349 554,483 535,740 Selling, general and administrative expenses 187,012 167,084 363,670 347,590 Research and development 18,639 17,419 35,888 36,352 Restructuring and other charges, net 572 8,747 4,629 16,922 Interest expense, net 5,694 6,553 3,088 15,979 Earnings before income taxes 72,368 56,546 147,208 118,897 Provision for income taxes 22,749 17,675 30,606 36,939 Net earnings $ 49,619 $ 38,871 $ 116,602 $ 81,958 Earnings per share: Basic $ 0.42 $ 0.33 $ 0.99 $ 0.69 Diluted $ 0.42 $ 0.33 $ 0.98 $ 0.68 Dividends declared per share $ 0.160 $ 0.145 $ 0.305 $ 0.275 Average shares outstanding: Basic 117,875 118,428 117,749 118,931 Diluted 119,290 119,213 119,028 119,921 See accompanying notes to condensed consolidated financial statements. 4 PALL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS(In thousands)(Unaudited) Six Months Ended Jan. 31, 2010 Jan. 31, 2009 Operating activities: Net cash provided by operating activities $ 156,008 $ 61,893 Investing activities: Capital expenditures (63,459 ) (58,387 ) Proceeds from sale of retirement benefit assets 15,328 7,591 Purchases of retirement benefit assets (14,877 ) (9,413 ) Disposals of fixed assets 215 2,992 Acquisitions of businesses, net of cash acquired (8,984 ) (37,214 ) Other (3,853 ) (12,475 ) Net cash used by investing activities (75,630 ) (106,906 ) Financing activities: Notes payable (717 ) (2,244 ) Dividends paid (33,913 ) (30,814 ) Net proceeds from stock plans 9,429 7,185 Purchase of treasury stock (24,990 ) (64,884 ) Long-term borrowings — 115,939 Repayments of long-term debt (1,098 ) (177,331 ) Excess tax benefits from stock-based compensation arrangements 684 689 Net cash used by financing activities (50,605 ) (151,460 ) Cash flow for period 29,773 (196,473 ) Cash and cash equivalents at beginning of year 414,011 454,065 Effect of exchange rate changes on cash and cash equivalents (1,827 ) (36,106 ) Cash and cash equivalents at end of period $ 441,957 $ 221,486 Supplemental disclosures: Interest paid $ 14,963 $ 28,505 Income taxes paid (net of refunds) 43,601 45,835 See accompanying notes to condensed consolidated financial statements. 5 PALL CORPORATION AND SUBSIDIARIESNOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(In thousands, except per share data) (Unaudited) NOTE 1 - BASIS OF PRESENTATION The condensed consolidated financial information of Pall Corporation and its subsidiaries (hereinafter collectively called the “Company”) included herein is unaudited. Such information reflects all adjustments of a normal recurring nature, which are, in the opinion of Company management, necessary to present fairly the Company’s consolidated financial position, results of operations and cash flows as of the dates and for the periods presented herein. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes set forth in the Company’s Annual Report on Form 10-K for the fiscal year ended July 31, 2009 (“2009 Form 10-K”). The Company has evaluated subsequent events for possible disclosure through the date the financial statements were issued, noting no events that would require adjustment to, or disclosures in, the unaudited condensed consolidated financial statements as of and for the three and six months ended January 31, 2010. NOTE 2 - ADOPTION OF NEW ACCOUNTING PRONOUNCEMENTS In June 2009, the Financial Accounting Standards Board (“FASB”) issued authoritative guidance that established the FASB Accounting Standards Codification (“ASC”) as the source of authoritative accounting principles recognized by the FASB to be applied in the preparation of financial statements in conformity with U.S. Generally Accepted Accounting Principles (“GAAP”). In addition, this guidance also recognizes rules and interpretive releases of the United States (“U.S.”) Securities and Exchange Commission (“SEC”) as authoritative GAAP for SEC registrants. This new guidance was effective for the Company beginning with its first quarter of fiscal year 2010. The ASC does not change current GAAP other than the manner in which new accounting guidance is referenced, and the adoption of this authoritative guidance did not have an impact on the Company’s condensed consolidated financial statements. In April 2009, the FASB issued authoritative guidance that requires publicly traded companies to provide disclosures about fair value of financial instruments in interim financial information. This new guidance was effective for the Company beginning with its first quarter of fiscal year 2010. See Note 13, Investment Securities, for the required disclosures. In April 2009, the FASB issued authoritative guidance to require that assets acquired and liabilities assumed in a business combination that arise from contingencies be recognized at fair value if fair value can be reasonably determined. If the fair value of such assets or liabilities cannot be reasonably determined, then they would generally be recognized in accordance with certain other pre-existing authoritative guidance.
